Citation Nr: 1108721	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-29 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right eye disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a right eye disability.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the proceedings is in the claims file.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he sustained a right eye injury in service which resulted in decreased vision.  Service treatment records establish that entrance examination in July 1964 revealed the Veteran had defective vision and wore eyeglasses.  Distant vision was noted to be 20/400 bilaterally, corrected to 20/20 bilaterally.  Upon separation examination in March 1967, distant vision was noted to be 20/200 bilaterally, corrected to 20/20 in the right eye and 20/50 in the left eye.  In the Summary of Defects and Diagnoses, it was noted that the Veteran had myopia - defective vision that existed prior to service.  There was no reported history of eye injury at that time.

Nevertheless, on routine optometry examination on March 10, 1967, two days after the separation examination, the reported diagnoses were subnormal right eye visual acuity due to choroiditis (macular), and myopia of the left eye.  The distant corrected right eye visual acuity was 20/60.  It was recommended that the right eye be evaluated by an ophthalmologist.  There is no record of any such subsequent evaluation by an ophthalmologist.  In an August 2007 letter, M.F.K., O.D., noted that the Veteran had a history of an injury in the right eye 40 years ago.  Internal examination revealed posterior pole scarring from the previous eye injury.  

Congenital or developmental defects such as refractive error are not diseases or injuries within the meaning of the applicable legislation on VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  Although VA regulations do not specifically define what constitutes a refractive error, myopia is noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

As noted above, upon separation examination in March 1967, distant vision was noted to be 20/200 bilaterally, corrected to 20/20 in the right eye, while two days later, the right eye corrected vision had decreased to 20/60 when he was noted to have choroiditis.  In view of the foregoing, the Board finds that a clinical opinion as to whether any current right eye disability is a result of a superimposed injury or disease (i.e. choroiditis) in service would be useful in adjudicating the appeal.

In view of the foregoing, the case is hereby remanded for the following action:

1.  Schedule the Veteran for a VA examination by an ophthalmologist for an opinion as whether it is at least as likely as not that any current right eye disability, to include decreased visual acuity and/or posterior pole scarring (as noted in an August 2007 private medical document) is a result of a superimposed injury or disease (i.e. choroiditis diagnosed on March 10, 1967) in service.  All indicated tests should be performed, and a rationale should be provided for the opinion offered.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The veteran is advised that a failure to report for the scheduled examination without good cause could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).







